Citation Nr: 1812673	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a disability characterized by numbness of the right side, including the arm.

3.  Entitlement to service connection for new variant Kreutzfeldt disease (mad cow disease).

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to an initial compensable evaluation for right ear hearing loss.

6.  Entitlement to an initial evaluation in excess of 20 percent for thoracolumbar strain with degenerative joint disease.  

7.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine chronic muscle strain with degenerative arthritis.  

8.  Entitlement to higher initial evaluations for right lower extremity radiculopathy, evaluated as 10 percent disabling prior to June 1, 2014, and as noncompensably disabling from that date.

9.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome.

10.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome.

11.  Entitlement to an initial compensable evaluation for residuals of a mandible fracture.

12.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1984 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in October 2016.  A transcript is of record.

The issues of entitlement to service connection for a disability characterized by numbness of the right side, higher initial evaluations for right and left knee disabilities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his October 2016 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested with respect to the issues of entitlement to service connection for left ear hearing loss, new variant Kreutzfeldt disease, and higher initial ratings for right ear hearing loss and residuals of a mandible fracture.  

2.  There is no competent medical evidence of a right ankle disability that is related to service.

3.  Thoracolumbar strain with degenerative joint disease has been manifested, at worst, by forward flexion of the thoracolumbar spine to 30 degrees or less; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

4.  Cervical spine chronic muscle strain with degenerative arthritis has been manifested, at worst, by forward flexion of the cervical spine to 15 degrees or less; there is no objective evidence of unfavorable ankylosis of the entire cervical spine or incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issues of entitlement to service connection for left ear hearing loss, new variant Kreutzfeldt disease, and higher initial ratings for right ear hearing loss and residuals of a mandible fracture have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for a 40 percent evaluation, but no higher, for thoracolumbar strain with degenerative joint disease, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2017).

4.  The criteria for a 30 percent evaluation, but no higher, for cervical spine chronic muscle strain with degenerative arthritis, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal with respect to the issues of entitlement to service connection for left ear hearing loss, new variant Kreutzfeldt disease, and higher initial ratings for right ear hearing loss and residuals of a mandible fracture and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Remaining Claims

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The Veteran was notified of the evidence necessary to support his claims in correspondence dated in October 2009 and July 2012.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, private, service, and VA treatment records have been associated with the electronic claims file.  Relevant VA examinations have been conducted with respect to the Veteran's spine disabilities, and the Board finds that when viewed in conjunction with the other medical evidence of record, there is adequate information to fairly address the severity of these disabilities.  

While the Veteran was not provided with a relevant VA examination with regard to the claim of entitlement to service connection for a right ankle disability, the Board finds that an examination is not necessary.  The record contains adequate information to fairly address the question of whether there is competent medical evidence reflective of a current right ankle disability.  As such, an examination is not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

	Service Connection for Right Ankle Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

The Veteran maintains that he has a right ankle disability that is related to service.  He has testified that he sustained the claimed right ankle disability in a motorcycle accident that occurred during service.

Service treatment records reflect that the Veteran was involved in a motorcycle accident in May 1987.  At the time of emergency treatment, he reported that while he laid the bike in its side, his leg was not pinned under it.  There is no indication of any diagnosis, complaint, or abnormal finding pertaining to his right ankle, either in the records pertaining to the motorcycle accident or elsewhere in the service treatment records.  On separation examination in August 1988, there were no abnormal findings referable to the Veteran's right ankle.  At that time, the Veteran denied arthritis, rheumatism, or bursitis; lameness; deformity; and foot trouble.  

Review of post service VA and private records is negative for any diagnosis or abnormal finding pertaining to the Veteran's right ankle.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed right ankle disability.  In this regard, the Board notes that while the Veteran has stated that he has problems with his right ankle, there has been no medical diagnosis rendered with regard to these complaints.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention that he has a right ankle disability; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no competent evidence of record diagnosing a current right ankle disability.

The U.S. Court of Appeals for Veterans Claims (Court) has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a right ankle disability that is  related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report his symptoms.  He is not, however, competent to render an opinion as to whether there is a currently existing right ankle disability, because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Evaluation of Cervical and Thoracic Spine Disabilities

The Veteran seeks higher initial evaluations for his spine disabilities.  During his October 2016 hearing, his representative stated that the Veteran's symptoms warranted a 30 percent evaluation for his cervical spine disability and a 40 percent evaluation for his thoracolumbar spine disability.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The general rating formula for disease and injuries of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2017).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (IVDS), preoperatively or postoperatively, is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

		Thoracolumbar Spine

On review of the record, the Board has concluded that a 40 percent evaluation is warranted for thoracolumbar strain with degenerative joint disease.  Such an evaluation contemplates  forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  On examination in August 2009, the examiner noted 50 degrees of flexion, but indicated that the Veteran would have approximately 20 to 25 degrees of loss of motion secondary to repetitive activity or painful flare-ups.  On examination in July 2012, the Veteran had forward flexion of the thoracolumbar spine to 30 degrees, with pain at 30 degrees.  While examination in December 2015 indicated forward flexion to 40 degrees, the examiner did acknowledge that pain caused functional loss; however, he did not indicate the point during motion that the Veteran experienced pain.  An October 2016 statement by the Veteran's treating VA physician indicates that he had forward flexion of his lumbar spine to 30 degrees or less.  Thus, the Board concludes that the Veteran's more closely approximates the criteria for the higher 40 percent evaluation.

The Board has also concluded that an evaluation higher than 40 percent is not warranted.  In this regard, there is no indication of IVDS or unfavorable ankylosis of the entire thoracolumbar spine that would warrant an evaluation exceeding 40 percent.

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation.  The Board therefore finds that the evaluation assigned herein is appropriate for the Veteran's thoracolumbar spine disability.

		Cervical Spine

Upon careful review of the record, the Board has concluded that a 30 percent evaluation is warranted for cervical spine chronic muscle strain with degenerative arthritis.  Such an evaluation contemplates forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  While the December 2015 examiner reported forward flexion of the cervical spine to 20 degrees, he did indicate that pain caused functional loss; however, he did not indicate the point during motion that the Veteran experienced pain.  In an October 2016 statement, the Veteran's treating VA physician indicated that the Veteran experienced pain at less than 15 degrees of forward flexion.  Thus, the Board concludes that the Veteran's more closely approximates the criteria for the higher 30 percent evaluation.

The Board has also concluded that an evaluation higher than 30 percent is not warranted.  In this regard, there is no indication of IVDS or unfavorable ankylosis of the entire cervical spine that would warrant an evaluation exceeding 40 percent.

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation.  The Board therefore finds that the evaluation assigned herein is appropriate for the Veteran's cervical spine disability.


ORDER

The appeal with respect to the issues of entitlement to service connection for left ear hearing loss, new variant Kreutzfeldt disease, and higher initial ratings for right ear hearing loss and residuals of a mandible fracture is dismissed.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to a 40 percent evaluation for thoracolumbar strain with degenerative joint disease is granted, subject to the controlling regulations governing the payment of monetary benefits.  

Entitlement to a 30 percent evaluation for cervical spine chronic muscle strain with degenerative arthritis is granted, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks service connection for a disability he has described as numbness of the right side.  During his October 2016 hearing, he described neurological symptoms of his right arm that he felt were related to his cervical spine disability.  The Board also notes that in her October 2016 statement, the Veteran's VA physician indicated that he had headaches that were related to the cervical spine disability.  As there appear to be neurological symptoms that are related to this service-connected disability, the Board concludes that an examination is necessary to determine the nature and severity of any neurological manifestations of the Veteran's cervical spine disability.

The Veteran also seeks higher evaluations for radiculopathy of the right lower extremity.  Review of the record indicates that VA examiners have not been agreement in stating whether there is neurological impairment as the result of the Veteran's thoracolumbar disability.  In order to resolve this conflict, the Board concludes that an examination is necessary to consider the history of this disability and determine whether there are in fact neurological manifestations.

During his October 2016 hearing, the Veteran described the symptoms associated with his knee disabilities.  He stated that his knees sometimes gave out.  This suggests that there may be instability, or that the Veteran's knee symptoms have otherwise worsened.  Thus, a current examination is necessary to determine the severity of this disability.

Finally, the Veteran argues that his knee disabilities negatively impact his ability to work.  The Board observes that development of evidence pertaining to the Veteran's claimed neurological symptoms as well as his knee disabilities may produce evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Moreover, in light of the Board's award of higher ratings for the Veteran's lumbar and cervical spine disabilities, readjudication of the issue of entitlement to TDIU with consideration of the Veteran's current combined evaluation for compensation is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether there are neurological manifestations in either upper extremity associated with his cervical spine disability, and neurological manifestations of either lower extremity related to his thoracolumbar spine disability.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

All pertinent symptomatology and neurologic findings referable to the Veteran's upper and lower extremities should be reported in detail.  With regard to any such findings, the examiner should provide an opinion regarding whether such symptoms are manifestations of the Veteran's lumbar or cervical spine disabilities.  

The examiner should also address the Veteran's reported headaches, and provide an opinion regarding whether they are manifestations of the Veteran's cervical spine disability.

The complete rationale for any conclusion reached should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that s/he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

The VA examiner should ensure that, consistent with 38 C.F.R.§ 4.59, the examination report contains range of motion testing of the knees, including active, passive, weight-bearing, and non-weight-bearing (if appropriate), including the results following repetitive motion testing and whether there is any functional loss.  The examiner should specify whether there is pain on motion, and if so, the point during motion (in degrees) at which the Veteran experiences pain.  

The examiner should also specifically address the Veteran's reports of instability of his knees.  

The examiner should also express an opinion concerning whether there would be additional functional impairment of the knees on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The complete rationale for any conclusion reached should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that s/he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


